Citation Nr: 0324206	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chest pain and 
shortness of breath.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1993 to November 
1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded in June 2000 for further evidentiary 
development and that the action requested in the Board's 
remand has been accomplished to the extent possible.  This 
issue is now ready for final appellate disposition.

The Board further notes that following the Board's remand in 
June 2000, the January 2003 supplemental statement of the 
case adjudicated and denied the additional issue of 
entitlement to service connection for a respiratory disorder.  
However, as the claims folder reflects that this was the 
initial adjudication of this claim and there is no indication 
that a notice of disagreement was filed as to this issue, the 
Board finds that this claim is not currently a subject for 
current appellate consideration.

Finally, the Board observes that when this matter was 
previously before the Board in June 2000, the Board denied 
the issue of entitlement to service connection for bursitis 
of the right hip on the basis that the veteran had not 
submitted a well-grounded claim, and that the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA) revised the 
former section 5107(a) of title 38, United States Code, 
eliminating the requirement that a claimant must come forward 
first with evidence to well-ground a claim before the 
Secretary of Department of Veterans Affairs (VA) is obligated 
to assist the claimant in developing the facts pertinent to a 
claim.  However, the Board's review of the relevant statutory 
provisions concerning the effective date for application of 
the VCAA reflects that if the claim became final within the 
period of July 14, 1999 to November 6, 2000, it would still 
have been necessary that the veteran file a request for 
readjudication of the claim under the VCAA, or a motion made 
by the Secretary, not later than 2 years after the date of 
enactment of this Act.  38 U.S.C.A. § 5107(b)(3) (West 2002).  
Accordingly, as no such request or motion is contained within 
the record, there is no basis for the Board to refer this 
matter to the RO for readjudication under the VCAA.  See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§ 5100-5103A, 5106-7 (West 2002)).


FINDING OF FACT

The veteran's chest pain and shortness of breath are not 
related to active service.


CONCLUSION OF LAW

The veteran's chest pain and shortness of breath were not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that his matter has already 
been developed pursuant to the guidelines established in the 
recently enacted VCAA.  In this regard, the veteran was 
furnished with multiple VA examinations to ascertain the 
nature and etiology of her chest pain and shortness of 
breath, and she was advised of the results of those 
examinations.  Further, VA correspondence in May 2001 
notified the veteran of the type of evidence that was needed 
to prevail on her claim and the type of assistance that would 
be provided to the veteran.  In response, the veteran 
furnished the RO with additional private medical treatment 
records in July 2001, and an additional VA medical opinion 
was obtained by the RO in May 2002.  Finally, the January 
2003 supplemental statement of the case set forth the VCAA, 
provided the veteran with notification of the information 
contained within relevant private and VA treatment and 
examination records, and then specifically advised the 
veteran that such medical evidence did not establish any 
relationship between atypical chest pain with shortness of 
breath and any disease or injury during service, and that 
therefore, service connection on a direct or secondary basis 
had been denied.  The veteran was further informed that in 
order to establish service connection, there must be medical 
evidence which demonstrated a plausible relationship, without 
any indication that the RO would be seeking further medical 
opinions as to this matter.  Thus, the Board finds that the 
veteran was clearly aware of the steps that had been taken to 
develop her claim, the results of that action, and the action 
that she now needed to take as a result of that development 
in order to succeed on her claim.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also finds that the veteran has been advised of the 
law and regulations applicable to the claim, and there is no 
indication that there are any outstanding records or 
documents that have not been obtained or that are not 
adequately addressed in documents contained within the claims 
file.  Accordingly, for all of the foregoing reasons, the 
Board finds that remand or other action to advise the veteran 
of her rights under the VCAA or otherwise comply with the 
VCAA is not necessary and would be an undue waste of 
appellate time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

The service medical records show that the veteran sustained a 
twisting injury of her left knee during the early part of her 
training in service.  Because of continued complaints 
involving the left knee, she had an arthroscopy in May 1994, 
with results showing degenerative changes in the medial 
meniscus, which were debrided, and early degenerative joint 
changes throughout the left knee.  Approximately 11 days 
later, she was readmitted to the hospital with an extremely 
swollen and tender left lower extremity, with further tests 
showing deep venous thrombosis of the left lower extremity.  
While hospitalized, she had an episode of chest pain and 
shortness of breath.  The veteran again complained of chest 
pain in June 1994.

The veteran was also hospitalized in July 1994 for complaints 
of chest pain, and clinical tests ruled out the possibility 
of a pulmonary embolism.  Subsequent electrocardiograms were 
described as borderline or abnormal.  A discharge summary 
from this hospitalization reflects a final diagnosis of deep 
venous thrombosis, left lower extremity, acute bronchitis, 
and costochondritis.

September 1994 medical board examination noted complaints of 
shortness of breath and chest pain since May 1994.

Due to the continued complaints of chest pain and shortness 
of breath, further clinical tests were conducted in December 
1994, but again ruled out pulmonary emboli.  

In September and October 1995, the veteran again complained 
of shortness of breath and chest pain.

Her initial claim for service connection was received in 
December 1995.

In December 1995, the veteran underwent substantial 
evaluation for complaints of chest pain and shortness of 
breath.  Various cardiovascular studies were essentially 
normal, although electrocardiograms were considered abnormal, 
and the clinical tests ruled out pulmonary emboli.  The 
etiology of the veteran's chest pain was undetermined, but it 
was the opinion of the staff that such pain could represent 
microvascular angina, esophageal dysmotility, or an 
underlying collagen vascular disease (although this was 
eventually ruled out).  Pulmonary function studies did reveal 
a mild restrictive ventilatory impairment, and she was 
provided Albuterol for symptomatic relief.  The veteran also 
had some sinus tachycardia, with no cardiopulmonary cause.  
It was believed that it might be related to antidepressant 
medication.  

Outpatient treatment records from an Army medical facility 
for 1996 show various complaints.  In May 1996, it was noted 
that blood pressure readings for the last two months had been 
elevated, and there were also complaints of chest pain, 
shortness of breath, lightheadedness, and palpitations.

The veteran was hospitalized for a few days at a VA medical 
facility in June 1996 for evaluation of various complaints.  
Her medication on admission included Albuterol, Imipramine, 
and Hydrochlorothiazide. 

On a VA examination in December 1997, the veteran stated that 
she had chronic pain and swelling in the left lower 
extremity, that she had been diagnosed as having asthma, and 
that she was taking Proventil for the asthma.  It was 
indicated that the veteran was confined to the house and bed 
because of her various service-connected disabilities, and 
that she used a wheelchair.  She was unable to ambulate due 
to loss of function in her left lower extremity.  Physical 
examination showed marked edema of the left lower extremity 
with much pain.

On VA medical examination in April 1998, the veteran had 
complaints of chest pain and shortness of breath since 
service.  She stated that she had been diagnosed as having 
hypertension in 1995.  She had received Hydrochlorothiazide 
since that time.  Physical examination, an electrocardiogram, 
and a chest X-ray were interpreted as within normal limits.  
The diagnosis was hypertension treated with 
Hydrochlorothiazide.

On orthopedic evaluation, her previous medical history was 
reviewed.  The examiner was unable to examine the veteran.  
It was noted that previous nerve conduction studies were 
negative and there was no electrical evidence of underlying 
peripheral neuropathy.  It was the opinion of the examiner 
that she had atypical chest pain of unknown etiology, and 
that her heart condition was not linked to any specific 
diagnosis obtained while in service.

In October 1998, the veteran was hospitalized at a private 
medical facility for complaints of increased chest pain.  It 
was noted that a previous cardiac catheterization showed 
minor amounts of coronary disease and hypertension.  Cardiac 
catheterization was negative.  The diagnoses included chest 
pain, noncardiac in etiology, and hypertension.

At the veteran's videoconference hearing before the Board in 
September 1999, the veteran complained of chest pain and 
shortness of breath since May 1994 (transcript (T.) at pp. 3-
4).  She stated that she was restricted to a wheelchair (T. 
at P. 5).  

A statement of April 1996 indicated that she had been under 
the care of an Army medical facility as an outpatient since 
December 1995 for chronic pain secondary to left lower 
extremity deep vein thrombosis, low back pain with sciatica, 
chest pain, fibromyalgia, and possible reflex sympathetic 
dystrophy.  She was wheelchair-bound.

VA respiratory examination in September 2000 revealed that 
the veteran reported in-service complaints of shortness of 
breath with chest pain in 1994.  She was hospitalized at that 
time for left lower extremity thrombosis and placed on 
medication.  Since then, she had complained of daily, 
intermittent mid sternal to left-sided chest pain with 
occasional fluttering in her chest.  The veteran also 
complained of shortness of breath at rest and with other 
activities.  The veteran reported having asthma attacks about 
twice daily and that she had periods of incapacitation at 
least two to three times a day where she was unable to get 
out of bed.  Physical examination did not reveal any wheezing 
but the veteran had a whispery-type voice.  The veteran's 
height was 5 feet 8 inches and her weight was approximated at 
260 pounds.  Pulmonary function studies were found to 
indicate a lack of maximal effort with the results indicating 
severe obstructive process and very poor response to 
bronchodilators.  The diagnosis was shortness of breath more 
than likely due to restrictive impairment due to obesity.

VA heart examination in September 2000 revealed the veteran's 
history of myocardial infarction in 1995 and a recurrence of 
chest pain in 1996.  Cardiac catheterization and pulmonary 
angiogram at that time were negative and there was a 
diagnosis of atypical chest pain.  Cardiac catheterization 
conducted in 1998 again revealed negative findings.  Current 
complaints included daily chest pain in the mid sternal area 
that was worse with any type of exertion.  The veteran 
further noted that she had been seen frequently in emergency 
rooms for atypical chest pain.  Nitroglycerin seemed to help 
her symptoms, which also included one episode of syncope, 
dyspnea, constant fatigue, and dizziness/light-headedness at 
least once a week with shortness of breath.  The chest pain 
was described a mid sternal, sharp, occasionally dull and 
crushing, and smothering in nature.  The chest pain would 
also radiate into the left shoulder and the upper arm.  

Physical examination revealed that the veteran had decreased 
breath sounds in both of the lower bases but no evidence of 
congestive heart failure.  Electrocardiogram was interpreted 
to indicate normal sinus rhythm with no significant changes 
since April 1998.  Overall cardiac evaluation was found to 
indicate negative findings.  Echocardiogram in 1995 revealed 
an ejection fraction of 65 to 70 percent and X-rays indicated 
that lungs were clear without pleural effusion or pulmonary 
vascular congestion.  She noted that due to her multiple 
medical problems, she led a very sedentary lifestyle, and 
metabolic equivalents (METS) level was stated to be 1.5 to 2.  
The diagnosis was METS level 1.5 to 2, atypical chest pain, 
etiology unknown, unlikely cardiac in nature and cardiac 
workup indicated as negative.

Additional private medical records for the period of November 
1998 to June 2001 were received in July 2001 and reflect 
period treatment for a variety of disabilities.  In November 
1998, there was an assessment of chest pain/abdominal pain, 
unknown etiology.  In November 2000, the veteran was admitted 
to the hospital with complaints that included increasing 
dyspnea over the previous four to five days.  Past medical 
history was also noted to include chronic deep vein trombosis 
(DVT) of the left leg, degenerative joint disease of the 
legs, diabetes mellitus, chronic anticoagulation, 
fibromyalgia, reactive airway disease, hypertension and 
status post cholecystectomy and hysterectomy.  The assessment 
at this time included bronchitis and reactive airway disease, 
and at the end of this admission, the bronchitis was noted to 
have been resolved.  In January 2001, there was an assessment 
of probable costochondritis.  

In March 2001, the veteran was treated at an emergency room 
with complaints of chest pain the previous day.  Evaluation 
on admission revealed some left chest tenderness and 
tightness, and the assessment was chest pain, history of DVT, 
chronic long term anticoagulation, and hypertension.  There 
was also an impression of mid epigastric pain and a discharge 
diagnosis of chest pain, noncardiac in etiology.  A March 
2001 consultation report dated one week after this admission 
noted that the veteran had been confined to bed the previous 
five to six years because of osteoarthritis, chronic 
thrombophlebitis, and fibromyalgia with chronic pain 
syndrome.  A lung radiological study conducted at this time 
for the veteran's complaints of shortness of breath and sharp 
pain was interpreted to reveal no active disease in the 
chest, some retention in the lung bases suggesting chronic 
obstructive pulmonary disease (COPD), and no definite 
significant perfusion defects consistent with pulmonary 
embolus.  In June 2001, the veteran was again treated for 
complaints of chest pain, however stress test and computed 
tomography (CT) were all unremarkable.  The assessment was 
right shoulder pain and the veteran was also given some 
medication for bronchitis.

In May 2002, a VA examiner reviewed the claims file for the 
purpose of rendering an opinion as to whether the veteran's 
complaints of chest pain and shortness of breath were related 
to hypertension, microvascular angina, restrictive 
ventilatory impairment, asthma or service-connected 
disability.  It was the opinion of the examiner that the 
veteran's complaint of chest pain and shortness of breath 
were not at least as likely as not related to any service-
connected disability.  The examiner went on to comment that 
he would concur with previous examinations performed by two 
different examiners that the veteran's shortness of breath 
would be as likely as not secondary to restrictive impairment 
due to obesity.  The examiner further commented that there 
appeared to be no clinical evidence of active respiratory 
disease other than one mentioned of possible COPD.  
Otherwise, the examiner found that the record reflected a 
negative workup for cardiovascular disease.  With respect to 
certain pulmonary studies, he noted the fact that the veteran 
apparently did not give maximum effort as recommended under 
the applicable criteria.  In conclusion, it was the opinion 
of the examiner that the veteran's complaints of chest pain 
and shortness of breath were not as least as likely as not 
related to any service-connected disability or aggravated by 
such disability.  


II.  Analysis

The Board has carefully reviewed the evidence as to the 
veteran's claim and first notes that while service medical 
records do indicate the veteran's complaints of chest pain 
and shortness of breath on various occasions in 1994 and 
1995, various clinical tests did not provide a diagnosis for 
such complaints.

In addition, within a month after discharge from service, the 
veteran was evaluated for continued complaints of chest pain 
and shortness of breath.  Electrocardiograms were interpreted 
to be abnormal, but other clinical tests were essentially 
within normal limits.  The etiology of the veteran's chest 
pain was undetermined, but it was the opinion of the staff 
that such pain could represent microvascular angina, 
esophageal dysmotility, or an underlying collagen vascular 
disease (although this was eventually ruled out).  In 
addition, pulmonary function studies resulted in the finding 
of mild restrictive ventilatory disease, and the veteran was 
placed on Albuterol for symptomatic relief.

Thereafter, the veteran continued to have complaints of chest 
pain and shortness of breath, and to receive Albuterol for 
symptomatic relief of the shortness of breath, and some 
electrocardiograms remained abnormal.  Further, in May 1996, 
it was noted that blood pressure readings were abnormal, and 
the veteran was started on hypertensive medication.

In summary, the medical evidence clearly shows that a 
restrictive ventilatory impairment was diagnosed immediately 
after discharge from service (and asthma sometime later), and 
that hypertension was diagnosed within six months of 
discharge from service, with medication being prescribed.  
Therefore, the Board previously concluded in June 2000 that 
the question of service connection for chest pain and 
shortness of breath was at least plausible, in view of the 
chronicity of the veteran's complaints beginning in service 
and continuing after discharge from service.  Further, such 
claims were considered plausible in view of the presence of 
restrictive ventilatory impairment and hypertension so 
proximately close to the veteran's discharge from service.  
Accordingly, the claims for service connection for chest pain 
and shortness of breath were found to warrant further medical 
development by the Board in June 2000.

However, the Board's review of the evidence obtain since June 
2000 reflects that a preponderance of that evidence is 
against any link between the veteran's chest pain with 
shortness of breath and service.  

First, with respect to any direct link between the veteran's 
chest pain with shortness of breath and service, the Board 
notes that while such symptoms have been consistently 
characterized as being of unknown etiology, in January 2001, 
there was a diagnosis of probable costochondritis, and the 
veteran's shortness of breath has been linked to restrictive 
lung impairment.  Thus, the Board will concede that there is 
evidence of current disability that is manifested by the 
veteran's symptoms of chest pain with shortness of breath.  

However, as the veteran has been repeatedly advised, in order 
to succeed in her claim, it is further necessary that the 
medical evidence demonstrate that her chest pain with 
shortness of breath is related to service, and the 
preponderance of the evidence is against such a relationship.  
More specifically, a VA respiratory examiner concluded in 
September 2000 that the veteran's shortness of breath was 
more than likely due to restrictive impairment due to 
obesity, the September 2000 VA heart examiner found the 
veteran's atypical chest pain to be of unknown etiology but 
unlikely to be cardiac in nature with cardiac workup 
indicated as negative, and most recently, the May 2002 VA 
heart examiner reviewed the claims file in detail and 
concluded that the veteran's shortness of breath would be as 
likely as not secondary to restrictive impairment due to 
obesity and that the veteran's complaints of chest pain and 
shortness of breath were not as least as likely as not 
related to any service-connected disability or aggravated by 
such disability.  Moreover, there is no medical opinion 
evidence that contradicts the opinions of the September 2000 
and May 2002 VA examiners and, in fact, recent private 
treatment records from March 2001 include an impression of 
mid epigastric pain, a discharge diagnosis of chest pain, 
noncardiac in etiology, and a lung radiological study that 
revealed no active disease in the chest, some retention in 
the lung bases suggesting COPD, and no definite significant 
perfusion defects consistent with pulmonary embolus.  
Similarly, in June 2001, the veteran was again treated for 
complaints of chest pain, however stress test and CT scan 
were all unremarkable.  Accordingly, the Board finds that the 
preponderance of the evidence does not relate any disability 
associated with chest pain and shortness of breath to 
service.  In this regard, the Board further notes that the 
statements of the veteran seeking to relate such symptoms to 
complaints in service are of no value as the veteran has not 
been shown to have any special background or training that 
would entitled her opinions to have any significant probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To the extent the veteran claims service connection for chest 
pain and shortness of breath as secondary to service-
connected disability, the Board would reiterate that the 
medical evidence of record does not link such disability to 
any service-connected disability.  The Board would further 
point out that while the Board did request medical 
development as to the possibility of some relationship 
between chest pain and shortness of breath and disabilities 
that were not service-connected or the subject of claims for 
service connection (i.e., hypertension, mild restrictive 
ventilatory impairment, and asthma), these conditions have 
not been adjudicated to be service-connected disabilities and 
therefore can not provide a basis for entitlement to service 
connection under 38 C.F.R. § 3.310(a) (2002).  Moreover, as 
was noted above, the medical evidence currently of record 
also does not link chest pain and shortness of breath to 
hypertension, mild restrictive ventilatory impairment, or 
asthma.  In fact, the only opinion evidence of record has 
linked the veteran's mild ventilatory impairment to obesity 
and her chest pain has not been found to be cardiac in 
nature.  


ORDER

The claim for service connection for chest pain and shortness 
of breath is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

